In a proceeding pursuant to Family Court Act article 7, the appeal, as limited by the appellant’s brief, is from so much of an order of fact-finding and disposition (one paper) of the Family Court, Dutchess County (Amodeo, J.), dated February 26, 2002, as placed the appellant in the custody of the Commissioner of Social Services of Dutchess County for a period of one year.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant’s contention that the Family Court abused its *834discretion in placing her in the custody of the Commissioner of Social Services of Dutchess County is academic since the dispositional portion of the order has expired pursuant to its terms (see Matter of George A., 257 AD2d 620, 621 [1999]; Matter of Jessica MM., 256 AD2d 1027, 1028 [1998]). Prudenti, P.J., Ritter, Feuerstein and Crane, JJ., concur.